United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances
Timothy Quinn, Esq., for the appellant
No appearance, for the Director

Docket No. 07-1346
Issued: April 23, 2008

Oral Argument November 1, 2007

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2007 appellant filed a timely appeal of a February 1, 2007 merit decision of
the Office of Workers’ Compensation Programs’ hearing representative with respect to
authorization for surgery and the denial of a subpoena. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3(d) (2), the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly denied authorization for left and right
foot surgery; and (2) whether the Office properly denied appellant’s request for a subpoena.
FACTUAL HISTORY
This case has previously been on appeal before the Board.1 In a February 13, 2001
decision, the Board reversed an Office decision and remanded the case. It found that appellant
submitted relevant and pertinent new evidence not previously considered by the Office. The
1

Docket No. 00-582 (issued February 13, 2001).

Board remanded the case to the Office to conduct a merit review and to issue an appropriate
decision on the issue of whether appellant’s conditions were caused or aggravated by
employment factors. The facts and history contained in the prior appeal are incorporated by
reference.
On January 15, 2002 the Office accepted appellant’s claim for permanent aggravation of
chronic bilateral plantar fasciitis; arthritis of the ankle, first metatarsophalangeal joint and mid
foot arthritis bilaterally; arthritis of the left knee; sciatica; and aggravation of major depression as
a consequence of chronic pain. Appellant was placed on the periodic compensation rolls on
March 24, 2002.
In a December 17, 2003 report, Dr. Michael Zyzda, a podiatrist and a treating physician,
noted appellant’s history of injury and treatment. He recommended that appellant undergo
surgery for an “Ossatron” procedure based on his plantar fasciitis and a plantar fusiotomy.
Dr. Zyzda also recommended surgery to debride the ankles. In reports dated January 21, 2004,
Dr. Lorry Melnick, a treating and podiatric surgeon, requested authorization to perform an
arthroplasty of the right ankle and a repair of the ankle ligaments to alleviate pain caused by
working at the employing establishment. He clarified his request and indicated that appellant
was in need of a tibial osteotomy. In a February 3, 2004 report, Dr. Richard Charles, a podiatrist,
noted appellant’s history of injury and treatment and opined that he was in need of medial
malleolar osteotomy with a talar dome debridement.
In a February 24, 2004 report, an Office medical adviser noted that, while “a malleolar
osteotomy is an accepted method of obtaining exposure for the ankle, it carries a marked increase
in complications, especially in the presence of diabetes and possibly obesity.” He recommended
a second opinion examination.
In a March 18, 2004 report, Dr. Melnick noted that he had reviewed the report of the
Office medical adviser and contended that the surgical procedures were justified. He explained
that, while appellant was obese and diabetic, his current condition limited his walking, which
affected his diabetes and obesity. Dr. Melnick opined that the chronic pain was affecting
appellant both physically and mentally.
On April 19, 2004 the Office referred appellant for a second opinion examination to
Dr. John Douthit, a Board-certified orthopedic surgeon.
In a May 17, 2004 report, Dr. Douthit noted appellant’s history of injury and treatment.
He diagnosed mild degenerative arthritis of both ankles with medial osteochondral defect; mild
degenerative arthritis of the tarsal joints; mild hallux rigidus right and moderate hallux rigidus
left; partial tear of the Achilles tendon; low back pain syndrome; history of ligamentous defects;
plantar foot pain syndrome with possible plantar fasciitis, intractable; exogenous obesity and
diabetes. Dr. Douthit opined that the bilateral heel spurs and bilateral partial Achilles tendon
tears were not a result of appellant’s accepted condition and that the requested surgical
procedures were not warranted. He opined that any foot surgery would make appellant worse
because his primary problems were osteoarthritis of the ankles and obesity. Dr. Douthit opined
that the requested surgical procedures would not address these two conditions. He noted that
appellant was partially disabled due to the foot and ankle pain, which were due to his obesity.

2

By decision dated June 15, 2004, the Office denied authorization for the proposed
surgical procedures. It found that the weight of the medical evidence did not establish that
surgery was medically necessary.
On June 23, 2004 appellant requested a hearing.
In a December 17, 2004 decision, an Office hearing representative set aside the June 15,
2004 decision. She found a conflict in medical opinion between Dr. Melnick, appellant’s
treating physician and Dr. Douthit, the second opinion physician, regarding the need for surgery.
On January 13, 2005 the Office requested that appellant be scheduled for an examination
of the foot or the ankle. The medical scheduler, Dorothy Roberts, noted that there were no
podiatrists in the Physicians Directory System (PDS) and therefore an orthopedic surgeon would
be selected as an alternative. The Office enclosed copies of the screens from the PDS, which
indicate that screen for zip code was entered as (80022) during the selection process.
Additionally, the record reflects that nine physicians were contacted and bypassed during the
selection process and a notation was made explaining the reason for each bypass. The various
reasons included that they did not do impartial medical examinations, they had no subspecialty,
they were too busy or the physician had moved.
On January 14, 2005 the Office referred appellant along with a statement of accepted
facts and the medical record to Dr. Jeffrey Sabin, a Board-certified orthopedic surgeon, for an
impartial medical evaluation to resolve the conflict regarding the need for surgery.
By letter dated January 20, 2005, appellant’s representative requested a copy of the
statement of accepted facts, the questions posed to Dr. Sabin and a copy of the appointment
screen from the PDS. In a January 25, 2005 letter, appellant’s representative requested a copy of
Dr. Sabin’s report. On February 8 and March 9, 2005 the Office provided appellant’s
representative with copies of the requested information.
By letter dated February 14, 2005, L.M. Anderson, a postal inspector, provided the Office
with videotape surveillance of appellant in June, November and December 2004 and
January 2005. The videotape documented appellant engaging in various activities including
gardening, throwing and catching a football and pushing a mop across the floor at a basketball
game.
In a report dated February 17, 2005, Dr. Sabin noted appellant’s history of injury and
treatment and reviewed the videotape from the employing establishment. He noted that appellant
had worked for the employing establishment over 20 years and that standing and walking on
cement floors would contribute to any type of wear and tear situation on the ankles. Dr. Sabin
opined that before he reviewed the videotape, he believed that appellant was a candidate for
arthroscopic debridement of the right ankle as the left ankle was not as symptomatic as the right.
However, after reviewing the videotape, he determined that there did “not appear to be much in
the way of disability or decreased functionality in [appellant] in regards to his ankles.” Dr. Sabin
noted that appellant did not appear to have significant problems with tears of the Achilles tendon
or heel spurs or plantar fasciitis or arthritis in the fourth metatarsal joint and mid foot. He
explained that appellant “simply moves too smoothly while walking with long, effortless strides,

3

can push a spade with his most symptomatic foot without difficulty in a repetitive fashion.”
Dr. Sabin also advised that appellant’s pain complaints were not consistent with the videotape
and he could not state that appellant was totally disabled because of the videotape. He opined
that appellant was capable of performing his date-of-injury position as a distribution clerk and
completed a work capacity evaluation form. Dr. Sabin noted that appellant had no restrictions
and recommended “well cushioned shoes” and continued weight loss.
By decision dated March 9, 2005, the Office denied authorization for the proposed
surgical procedure of medial malleolar osteotomy with talar-dome debridement. The Office
found that Dr. Sabin’s report was rationalized and did not support that the proposed surgery was
likely to cure, give relief or reduce the degree or the period of the disability.
By letter dated March 28, 2005, appellant’s representative requested a hearing. He also
requested that a subpoena be issued for the medical scheduler, Ms. Roberts, “to obtain the
information we requested from her on January 25, 2005 without response.” Appellant’s
representative alleged that Dr. Sabin was selected in violation of Office procedures, which
required the “use of the PDS/zip code system to select the referee.”
In an April 14, 2006 decision, the Office hearing representative denied appellant’s
subpoena request. Appellant’s attorney was advised that the file did not contain a January 25,
2005 request from him asking Ms. Roberts for information. Appellant was advised that he had
already been provided with a copy of the appointment screen from the PDS showing the
selection of the referee specialist. The subpoena request for Ms. Roberts was denied because
20 C.F.R. § 10.619 provided that subpoenas for witnesses were only issued where oral testimony
was the best way to ascertain facts. The hearing representative noted that documents requested
by appellant were already provided. Appellant’s representative was advised that the request for a
subpoena of Ms. Roberts was also denied because the regulations at 20 C.F.R. § 10.619(b)
provide that “no subpoena will be issued for attendance of employees of the Office citing in their
official capacities as decision makers or policy administrators.” Since Ms. Roberts was acting in
her official capacity in scheduling the examination, the subpoena request was denied. The Office
advised appellant that he could appeal the subpoena denial upon issuance of the decision after
the hearing if such decision was not favorable to appellant.
The hearing was held on May 16, 2006. Appellant testified that he lived in Commerce
City, Colorado, and that his zip code was 80022. His representative alleged that there was an
abuse of the PDS and a failure to use the zip code system. Appellant alleged that there were
numerous cities closer to where he lived than Lakewood, where Dr. Sabin’s office was located.
Counsel also provided copies of portions of FECA Bulletins No. 00-01 and 03-08 regarding use
of the PDS for selecting referee medical specialists. Counsel also provided a list of orthopedic
specialists in the Denver region. Appellant testified that he underwent surgery on his right ankle
on September 1, 2005 after which he experienced had less pain and started walking again to lose
weight.
Appellant submitted a September 1, 2005 surgical report from Dr. Edward Bruck, noting
that he underwent gastroc lengthening, debridement of the right ankle with arthrotomy and
valgus producing calcaneal osteotomy. In a February 2, 2006 report, Dr. Melnick noted that the
treatment appellant received was unsuccessful in relieving his symptoms and that he

4

recommended surgery. Appellant underwent the proposed surgery, performed by Dr. Bruck.
Dr. Melnick advised that appellant had done very well and was able to function better on his
right foot. He opined that, because appellant had seen improvement, he felt that the surgery
supported his recommendation. Dr. Melnick proposed a similar surgery on the left foot to treat
the conditions caused by the work injury. A notation dated May 2, 2006 was made by Dr. Bruck
on the letter from Dr. Melnick stating that he agreed with Dr. Melnick’s assessment of
appellant’s problem.
On June 18, 2006 the employing establishment contended that appellant “failed to
establish that the Office erred in selecting the impartial medical specialist.” The employing
establishment provided photographs of appellant from the videotape surveillance, which
documented bending, stooping, kneeling, squatting and shoveling while standing.
In an August 21, 2006 addendum,2 Dr. Sabin noted that appellant still had some
symptomatology, regarding his right foot and ankle. However, despite some residuals, his
quality of life had improved. He noted that appellant would have difficulty standing for an entire
shift, but that a “rest bar” and a chair would be helpful. Regarding his position as a distribution
clerk, Dr. Sabin noted that it would not be possible without appellant being afforded the
opportunity to sit for “10 minutes out of the hour to get his weight off that foot periodically.”
In a February 1, 2007 decision, the Office hearing representative affirmed the March 9,
2005 decision. She found that Dr. Sabin’s opinion was entitled to special weight and established
that authorization for the surgery requested by Dr. Melnick should not be granted. The hearing
representative also denied appellant’s request for a subpoena.
LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office
considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.3 The Office has the general objective of
ensuring that an employee recovers from his injury to the fullest extent possible in the shortest
amount of time. The Office therefore has broad administrative discretion in choosing means to
achieve this goal.4 The only limitation on the Office’s authority is that of reasonableness.5

2

After the hearing, the Office requested a supplemental opinion from Dr. Sabin to review medical reports issued
since his examination of appellant and to address appellant’s status.
3

5 U.S.C. § 8103(a).

4

Dale E. Jones, 48 ECAB 648, 649 (1997).

5

Daniel J. Perea, 42 ECAB 214 (1990) (holding that abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic and
probable deductions from established facts).

5

If there is disagreement between the physician making the examination for the
United States and the physician of the employee, the Secretary shall appoint a third physician
(known as a referee physician or impartial medical specialist) who shall make an examination.6
In cases where the Office has referred appellant to an impartial medical examiner to resolve a
conflict in the medical evidence, the opinion of such a specialist, if sufficiently well rationalized
and based upon a proper factual background, must be given special weight.7
A claimant who asks to participate in selecting the referee physician or who objects to the
selected physician should be requested to provide his or her reason for doing so. The claims
examiner is responsible for evaluating the explanation offered. If the reason is considered
acceptable, the medical management assistant (MMA) will prepare a list of three specialists,
including a candidate from a minority group if indicated and ask the claimant to choose one.
This is the extent of the intervention allowed by the claimant in the process of selection or
examination. If the reason offered is not considered valid, a formal denial of the claimant’s
request, including appeal rights, may be issued if requested.8
Unlike the selection of second opinion examining physicians, the selection of referee
physicians is made by a strict rotational system using appropriate medical directories. The PDS,
including physicians listed in the American Board of Medical Specialties Directory and
specialists certified by the American Osteopathic Association, should be used for this purpose.
The services of all available and qualified Board-certified specialists will be used as far as
possible to eliminate any inference of bias or partiality. This is accomplished by selecting
specialists in alphabetical order as listed in the roster chosen under the specialty and/or
subspecialty heading in the appropriate geographic area and repeating the process when the list is
exhausted.9
By Office directive, the zip code used should normally be that of the employee’s home
address, though the duty station may be used for good cause; for instance, if the employee lives
in a rural area and the duty station is located in an urban area with more physicians. Other zip
codes should not be used unless no physicians in the employee’s zip code practice the necessary
specialty. In this instance, the PDS will select the closest neighboring zip code.10

6

5 U.S.C. § 8123(a).

7

Gloria J. Godfrey, 52 ECAB 486 (2001); Gary R. Sieber, 46 ECAB 215, 225 (1994).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4.b(4) (May 2003).

9

Id. at Chapter 3.500.4.b(1). The PDS is a set of stand-alone software programs designed to support the
scheduling of second opinion and referee examinations. The PDS is designed to reduce the amount of time needed
to schedule examinations, ensure consistent rotation among referee physicians and record the information needed to
make prompt payment to physicians. Id. at Chapter 3.500.7.
10

FECA Bulletin No. 00-01 (issued November 5, 1999, expired November 4, 2000).

6

The MMA should maintain a card file or other record of physicians accepting impartial
referrals from the Office. The district Office should maintain a referral log or a chronological
file of referral letters and CA-110s to demonstrate that rotation procedures were satisfied.11
The PDS was originally developed to ensure that referee medical specialists would be
chosen in a fair and unbiased manner and this goal remains as vital as ever to the integrity of the
federal employees’ compensation program.12 The Board has placed great importance on the
appearance as well as the fact of impartiality and only if the selection procedures which were
designed to achieve this result are scrupulously followed may the selected physician carry the
special weight accorded to an “impartial specialist.”13
ANALYSIS -- ISSUE 1
Based on the evidence of record, the Office reasonably concluded that the proposed
surgery was not warranted. The Office did not abuse its discretion in denying authorization for
surgical ligament repair, arthroplasty and tibial osteotomy of the right foot, with identical surgery
to the left foot, six months to a year later.
A conflict arose between Dr. Melnick, appellant’s podiatrist, and Dr. Douthit, the
Office’s second opinion physician on the need for surgery. Section 8123(a) of the Act therefore
required the selection of a third physician to resolve the conflict. The Office properly referred
appellant to an impartial medical examiner, Dr. Sabin, a Board-certified orthopedic surgeon.
The Board finds that Dr. Sabin’s February 17, 2005 report is sufficiently well rationalized
and based upon a proper factual background such that it is entitled to special weight in
establishing that residuals of appellant’s employment injury did not require surgery. Dr. Sabin
provided an extensive review of appellant’s medical history, reported his examination findings
and determined that his review of the surveillance video showed that appellant did not have
“much in the way of disability or decreased functionality in this patient in regards to his ankles.”
He also advised that appellant’s pain complaints were not consistent with his activities on the
surveillance video. Dr. Sabin concluded that appellant’s pain complaints did not correspond
with the activities that he engaged in on the surveillance video. He opined that, before reviewing
the surveillance video, he believed that appellant would be a candidate for the arthroscopic
debridement of the right ankle; however, his opinion changed afterwards, as noted above. The
Board finds that the Office properly accorded special weight to the impartial medical examiner’s
February 17, 2005 findings.

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4.b(7).

12

FECA Bulletin No. 00-01.

13

Procedure Manual, Chapter 3.5004.a(3); see, e.g., Leonard W. Waggoner, 37 ECAB 676, 682 (1986) (where
the claimant was not afforded the opportunity to participate in the selection of the impartial specialist and where the
examining physician was not the impartial specialist selected by the Office, in accordance with its procedures, the
Board found that to permit the use of the examining physician’s opinion would undermine the appearance of
impartiality or would appear to compromise the integrity of the system for selecting impartial specialists).

7

When an impartial medical specialist is asked to resolve a conflict in medical evidence,
his opinion, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.14 The Board finds that Dr. Sabin’s report represents the weight of the
medical evidence and establishes that the requested surgery was not likely to cure, give relief,
reduce the degree or the period of disability or aid in lessening the amount of the monthly
compensation.
On March 28, 2005 after appellant received Dr. Sabin’s report, his representative
disagreed with Dr. Sabin’s findings, contending that the impartial specialist was selected in
violation of Office procedures, which required the “use of the PDS/zip code system to select the
referee.” Initially, the Board notes that, the challenge did not occur until after the fact. If
appellant disagreed with Dr. Sabin as the selected physician, he should have noted his objections
at or near the time he was informed of the appointment on January 14, 2005. The Board notes
that no objection was made with regard to how the impartial medical examiner was selected until
after receipt of the report and the Office’s March 9, 2005 decision. Appellant’s attorney noted
that the Office failed to use the zip code in the area of appellant’s residence. However, his
claims are not supported by the record. The Board notes that the Office followed its procedures
and provided the evidence necessary to verify that it selected Dr. Sabin in a fair and unbiased
manner. The record demonstrates that the Office adhered to the selection procedures, that
reasons were provided for each physician who was bypassed and that the only zip code utilized
was the zip code of appellant’s address, which he confirmed at his hearing. Appellant has not
provided any evidence to support that the Office failed to comply with its rotational procedures.
He has not provided any probative evidence to demonstrate bias on the part of Dr. Sabin. The
Board has held that an impartial medical specialist properly selected under the Office’s rotational
procedures will be presumed unbiased and the party seeking disqualification bears the substantial
burden of proving otherwise. Mere allegations are insufficient to establish bias.15 Accordingly,
appellant has not presented any evidence establishing that Dr. Sabin was improperly selected as
the impartial medical examiner or that he was biased.
LEGAL PRECEDENT -- ISSUE 2
Section 812616 of the Act provides that the Secretary of Labor, on any matter within her
jurisdiction, may issue subpoenas for and compel attendance of witnesses within a radius of 100
miles. This provision gives the Office discretion to grant or reject requests for subpoenas which
will be issued for witnesses only where oral testimony is the best way to ascertain the facts.17
In requesting a subpoena, a claimant must explain why the testimony is relevant to the
issues in the case and why a subpoena is the best method to obtain such evidence because there is

14

See supra note 7.

15

See B.B., Docket No. 06-278 (issued August 8, 2006); Willie M. Miller 53 ECAB 697 (2002); Roger S. Wilcox,
45 ECAB 265, 273-74 (1993)
16

5 U.S.C. § 8126.

17

See 20 C.F.R. § 10.619.

8

no other means, by which the testimony could have been obtained.18 Additionally, no subpoena
will be issued for attendance of employees of the Office acting in their official capacities as
decision makers or policy administrators.19
The Office hearing representative retains discretion on whether to issue subpoenas. The
function of the Board on appeal is to determine whether there has been an abuse of discretion.
Abuse of discretion is generally shown through proof of manifest error, a clearly unreasonably
exercise of judgment or action taken, which is clearly contrary to logic and probable deductions
from established facts.20
ANALYSIS -- ISSUE 2
By letter dated March 28, 2005, appellant requested that the Office issue a subpoena for
the medical scheduler, Ms. Roberts, “to obtain the information we requested from her on
January 25, 2005 without response.” However, the Board notes that the only letter of that date
merely requested a copy of Dr. Sabin’s report. The Board notes that there was no request for
information from Ms. Roberts on January 25, 2005. Additionally, appellant did not provide any
explanation to show why the requested individual’s presence was the best method for obtaining
the requested information. This is especially important in light of the fact that each of
appellant’s requests for information from the Office was handled in a timely manner.
Generally, an abuse of discretion is shown through proof of manifest error, clearly
unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from established facts.21 The mere showing that the evidence would support a
contrary conclusion is insufficient to prove an abuse of discretion.
Appellant has not met his burden to show abuse of discretion. He failed to provide an
explanation of why the testimony of the persons requested would be relevant to the issue in his
claim or why a subpoena was the best method or opportunity to obtain such evidence. Appellant
did not provide any evidence to support that any additional probative information would be
elicited by compelling the attendance of Ms. Roberts. The record also reflects that the Office
provided appellant with a copy of the information requested by him on February 8 and
March 9, 2005. The Board notes that the Office hearing representative noted that Office
regulations provide that no subpoenas will be issued for attendance of Office employees acting in
their official capacities as decision makers or policy administrators.22 However, as there is no
request from appellant explaining why the requested testimony would be relevant to the issue in
his claim or why the subpoena was the best method or opportunity to obtain such evidence, it is
not possible to determine whether Ms. Roberts would be performing in her official capacity.
18

Id.

19

20 C.F.R. § 10.619(b).

20

Daniel J. Perea, supra note 5; Dorothy Bernard, 37 ECAB 124 (1985).

21

V.T., 58 ECAB ___ (Docket No. 06-1347, issued October 19, 2006).

22

Supra note 19.

9

Consequently, the Board finds that the hearing representative did not abuse her discretion
in denying the request for a subpoena.
CONCLUSION
The Board finds that the Office properly exercised its discretion pursuant to 5 U.S.C.
§ 8103(a) in refusing to authorize appellant’s request for arthroscopic surgery of his feet. The
Board also finds that the Office properly denied appellant’s request for a subpoena.
ORDER
IT IS HEREBY ORDERED THAT the February 1, 2007 decision of the Office of
Workers’ Compensation Programs’ hearing representative is affirmed.
Issued: April 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

